Citation Nr: 1526269	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $5,342.90 was properly created, and entitlement to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran had active duty service from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at an October 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The Veteran has a pending claim for increased compensation benefits pending before the Board at the time of this decision.  Those issues are addressed in a separate decision, under the same docket number.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was convicted of a felony and incarcerated from June 21, 2012 to July 2, 2014.

2.  During the period for which the overpayment was created, the Veteran was receiving compensation benefits above the 10 percent rate, and was overpaid a total of $5,342.90.

3.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

4.  The Veteran notified VA of his incarceration for a period of more than 61 days on August 8, 2012, through Disabled American Veterans (DAV), and prior to the sixty-first day of his incarceration.


CONCLUSION OF LAW

An overpayment in the amount of $5,342.90 was properly created, but the criteria for recovery of the overpayment have been met.  38 U.S.C.A. §§ 1114, 5107, 5112, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks waiver of an overpayment of $5,342.90 that resulted during a period of time in which he was incarcerated for a felony, yet received benefits at greater than the 10 percent rate.

I. Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R.§ 1.962.  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(a)(1)(A), 1114(a).

As an initial matter, the Veteran does not assert that the amount of the debt is incorrect; rather, he disagrees that he should be responsible for any debt, because he properly notified VA of his incarceration.  

The evidence reflects that the Veteran was incarcerated from June 21, 2012 to July 2, 2014.  His disability payments continued at a rate of 80 percent until VA issued a November 30, 2012 decision reducing his compensation to 10 percent, effective August 20, 2012.  

VA calculated that the Veteran received a total of $5342.90 in additional compensation benefits he received, beginning August 20, 2012, the sixty-first day following his incarceration after conviction of a felony.  The Veteran does not dispute the amount of this debt.  Because the Veteran continued to receive higher compensation payments to which he was not entitled, the Board concludes the overpayment in question is a valid debt.

II. Waiver of Recovery of Overpayment

As this debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.  In this regard, the Veteran contends that any overpayment created is not his fault and that he should not be required to repay it, because he notified VA of his incarceration.  Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor, i.e. the Veteran in this case, and the government.  38 C.F.R. § 1.965.

In making this determination, the Board must consider the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  Rather, the Veteran was forthright in indicating that he was incarcerated, and did so in a timely manner.  

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302(a).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.965(a).

The first consideration of equity and good conscience is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Veteran informed DAV on July 31, 2012, approximately 40 days following his incarceration, that he was "incarcerated for over 61 days".  DAV forwarded this letter to VA, and the Regional Office date-stamped its receipt of the letter on August 8, 2012.  Thus VA was effectively informed of the incarceration, in large part due to the Veteran's actions, on August 8, 2012.  

As such, in considering the second element, which is the balancing of faults between the Veteran and VA, the Board finds that fault lies with VA.  38 C.F.R. § 1.965(a)(2).  At the very least, VA should have inquired into the Veteran's status upon receipt of the letter.  If VA had done so in a timely fashion, VA could have reduced the Veteran's benefits prior to the sixty-first day of his incarceration, thus preventing the overpayment.  Instead, no action was ever taken on the Veteran's letter.  Rather, the RO did not act until it received an inquiry from a Senator's office in October 2012.  As such, the RO did not process the Veteran's notice within a reasonable time; that failure resulted in the creation of the debt.

The Board finds that it need not consider the remaining elements in the standard for equity and good conscience.  38 C.F.R. § 1.965.  The debt in this case is the fault of VA, and thus the "fair" approach is to waive the Veteran's debt.  After applying the relevant factors to the evidence of record, the Board finds that recovery of the overpayment violates the principles of equity and good conscience.  


ORDER

The Veteran's debt of $5,342.90, incurred as a result of an overpayment of VA compensation benefits during his incarceration, is valid; a waiver of recovery of an overpayment of that debt is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


